Order filed September 9, 2021.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00034-CV



               IN RE JOSEPH EMANUEL MURGOLA, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              507th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-12994

                                     ORDER

      On February 11, 2021, relator, Joseph Emanuel Murgola, filed a second
supplemental petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. Relator’s petition does not comply
with the Texas Rules of Appellate Procedure. See Tex. R. App. P. 52.7(a)(2). The
Rules of Appellate Procedure require that relator file with the petition, “a properly
authenticated transcript of any relevant testimony from any underlying proceeding,
including any exhibits offered in evidence, or a statement that no testimony was
adduced in connection with the matter complained.” Id.

       By this order, the court gives relator notice that the petition will be
dismissed unless an amended petition is filed on or before September 20, 2021,
that addresses the record issues above. See In re Kholaif, 624 S.W.3d 228, 231
(order), mand. dism’d, 615 S.W.3d 369 (Tex. App.—Houston [14th Dist.] 2020)
(orig. proceeding); see also Tex. R. App. P. 42.3(c).


                                       PER CURIAM

Panel consists of Justices Spain, Bourliot, and Zimmerer.




                                          2